



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Allen, 2013 ONCA 355

DATE: 20130530

DOCKET: C56836

Weiler, Blair and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mark Allen

Appellant

Frank Bernhardt, for the appellant

Rosella Cornaviera, for the respondent

Heard: May 22, 2013

On appeal from the sentence imposed on October 3, 2012 by
    Justice G.R. Maille of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

Counsel agree that the trial judge made a mathematical error in
    calculating dead time.  The appeal is allowed, the sentence is set aside and in
    its place a sentence of 14 months and 3 days is substituted.


